 BARBERTONPLASTICS PRODUCTS, INC.393Employees of the New York Telephone Company, currently repre-sented by Communication Workers of America, Local 1104, AFL-CIO, are entitled to perform the following work : Inside wire cableand circuit installation work required for the installation of tele-phone and other communications equipment in major alterations of'county-owned buildings.Barberton Plastics Products,Inc.andInternational ChemicalWorkers,AFL-CIO.Case No. 8-CA-4854.March 19, 1964SUPPLEMENTAL DECISION AND ORDEROn March 7, 1963, the Board issued a Decision and Order in theabove-entitled proceeding 1 finding,inter alia,that the Respondent haddiscriminated against employee Hetrick in violation of Section 8 (a)(3) and (1) of the Act, and directing that the Respondent offer saidemployee immediate and full reinstatement to his former or substan-tially equivalent position and make him whole for any loss of pay suf-fered by reason of the Respondent's discrimination against him.OnJuly1, 1963, the Board's Acting Regional .Director for theEighth Region issued and served on the parties a backpay specificationand notice of hearing, alleging that the Respondent's obligation tomake whole employee Hetrick would be discharged by payment ofcertain liquidated amounts due him in the period between the unlaw-ful discrimination against him and June 30, 1963, and additional un-determined amounts accumulating from July 1, 1963, t6 the date ofan offer of reinstatement.On July 10, the Respondent filed an answerthereto.Pursuant to notice, a hearing was held before Trial Ex-aminer John F. Funke for the purpose of determining the amount ofbackpay due the aforesaid employee in the period from the date ofthe discrimination against him to June 30,. 1963.On December 2,1963, the Trial Examiner issued his Supplemental Decision, attachedhereto, in which he found that Hetrick was entitled to payment of$2,844.96.Thereafter, the General Counsel and the Respondent filedexceptions to the Trial Examiner's Supplemental Decision and briefsin support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.The1141NLRB 174. The TrialExaminer's Supplemental Decision inadvertently cites thiscase as 141NLRB 458.146NI:RB' No. 54. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings are hereby affirmed.The Board' has considered the entire-record in this case, including the Trial Examiner's Supplemental De-cision and the exceptions and briefs, and hereby adopts the findings,.conclusions, and recommendations of the Trial Examiner with theexceptions, additions, and modifications set forth below.1.The Trial Examiner found that the Respondent abolishedHetrick's former job as maintenance employee on June 4, 1963.We-find merit in the General Counsel's exception to this finding.2After-Hetrick was discharged in April 1962, the Respondent hired three suc-cessive employees to fill Hetrick's job.After the third one left onJune 4, the Respondent divided the duties formerly performed byHetrick and his successors by assigning some of the maintenance work.to one of the foremen, some of the packing and shipping duties to aforelady, the work of cleaning pumps and changing meters to an em-ployee, and some packing and shipping work to a temporary part--time employee.We are not convinced by this evidence that there isno job to which Hetrick can be reinstated, as the work which Hetrick:performed is still being performed in the plant.Moreover, the Re-spondent has introduced no evidence to show that there was no sub--stantially equivalent job available for Hetrick.2. In computing Hetrick's gross backpay, the Trial Examinerapplied an absence factor, proposed by the General Counsel, in arriv-ing at the amounts of backpay due Hetrick.He also disallowed vaca-tion pay benefits entirely on the ground that, if Hetrick had been-employed by the Respondent during this period, he would have-charged absences 'against vacation pay, as had been his practice when-employed by the Respondent.The General Counsel contends thatthe Trial Examiner erred in finding that Hetrick was not entitled toany vacation pay accruals, and that, by applying the absence factorto the backpay and disallowing vacation pay entirely because of ab-senteeism, the Trial Examiner has penalized Hetrick twice for hisabsences.We agree with the General Counsel and, therefore, grantHetrick, in addition to the amount,the Trial Examiner awarded him;accrued vacation pay of $225, or 'a total of $3,069.96 for the periodending June 30, 1963, with interest at the rate of 6 percent per annum,9 Although the Trial Examiner found that Hetrick's job was abolished on June 4, heneverthelessheld thatthe Respondent's liabilityfor backpaycontinuedthereafter,assert-ing that he was required by Board precedent to do so, and citing asauthorityTinley ParkDairyCo., d/b/aCountry Lane Food Store,142 NLRB 683, which he misconstrues. TheBoard did not in that case,as the TrialExaminer indicates,require reinstatement andbackpay for a discriminatee for whom there was no existing job; rather,it found no sup-port in the record for the Trial Examiner's assumptionthat there was in theemployer'sstore no job as a sales clerkavailablefor the discriminateeHad the TrialExaminerreadthatdecision correctly, he might have refrained from characterizing the Board'sholding as"inequitable." -BARBERTON PLASTICS PRODUCTS, INC.,395-and any additional undetermined amounts accumulating from July 1,1963, to the date of an offer of reinstatement.'ORDEROn the basis of the foregoing Supplemental Decision and Order'and the entire record in this case, the National Labor Relations Boardhereby orders that the Respondent, Barberton Plastics Products, Inc.,Barberton, Ohio, its officers, agents, successors, and assigns, shallpay to Paul T. Hetrick the sum of $3,069.96 as backpay for the periodfrom April 30, 1962, to June 30, 1963, with interest thereon at therate of 6 percent per annum, plus additional undetermined amountsthat may accumulate on and after July 1, 1963, until said employee isoffered employment in his former or a substantially equivalent posi-tion; and that the Regional Director for the Eighth Region is author-ized to take appropriate steps consistent with the findings hereinabove-set forth, without prejudice to the conduct of additional backpayproceedings.3The computation attached to the Trial Examiner'sDecision contains a figure of$647.16 as the interim earnings for the first quarter of 1962.This figure incorrectly in--eludes $90 of vacation pay which was paid to Hetrick by the Respondent when he was-discharged.Although this $90 payment is not a part of Hetrick's interim earnings, it is-deductible from his gross backpay.The net backpay figure reached by the Trial Examinertherefore in this respect remains unchanged.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONThis is a proceeding on a backpay specification and notice of hearing issued bytheActing Regional Director for the Eighth Region July 1,1963, pursuant toSection 102.52et seq.of the Board'sRules and Regulations, Series 8, as amended,for the purpose of determining the amount of backpay which will make wholePaul T.'Hetrick in the manner directed by the Board in its Decision and Order-herein,141 NLRB 458.The specification computed the backpay due Hetrick as of June 30, 1963, as$3,150.91 plus interest at 6 percent together with such further backpay as mightbe duefrom June 30, 1963,untilRespondent shall have made an offer ofreinstatement.-The answer of Respondent put at issue the computation of backpay,alleged that-the cutoff day would be June 4, 1963, denied that Hetrick was entitled to vacationpay and denied the other specific allegations of the complaint.'A hearing was held before Trial Examiner John F. Funke at Akron, Ohio, onAugust 13, 1963, and briefs were received from the General Counsel and Respond-ent on September 10.Upon the entire record in this case and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.The issuesFourissues were raised at the hearing:(1)Whether the job from which Hetrick was discriminatively discharged wasabolished on June 4, 1963.'Paragraph 1 of the answer was stricken upon motion of the General Counsel as in-sufficient in law.Paragraph 1 alleged that the General,Counsel was without authority to:proceed until a court decree had been entered enforcing the Order of the Board. 396DECISIONSOF NATIONAL LABORRELATIONS 'BOARD(2)Whether Hetrick is entitled to backpay from the date of his discharge byhis interim employer, March 8, 1963.(3)Whether Hetrick is entitled to $180 vacation pay.(4)Whether Hetrick's backpay computation should be reduced for the periodsof his absenteeism in interim employment.2.The termination of the computation periodRespondent contends that the computation period should terminate no later thanJune 4, 1963, when the third of the successors to Hetrick, John Warman, left theemploy of the Respondent and no replacement was hired. I find, in accord withthe contention of Respondent,' that the job was abolished on that date.Hetrick's.job was that of maintenance and general handyman and he was not a member ofany specific work unit or group.Nevertheless, I do not find that this failureto replace Warman exculpates the Respondent from its reinstatement and backpayobligation.InTinley Park Dairy Co.,142 NLRB 683, the Board reversed theTrial Examiner and ordered reinstatement and backpay for a discriminatee despitethe fact that no replacement had been hired for her and it appeared unnecessaryto continue her job. Inequitable as this holding may appear a Trial Examiner isbound by Board precedent,2 and I therefore find Respondent's liability for backpaycontinues until an offer of reinstatement has been made .33.Hetrick's discharge from interim employmentThe record in this proceeding and the Trial Examiner's Intermediate Report inthe prior unfair labor practice proceeding indicate that Hetrick was not a modelemployee.Hetrick had, nevertheless, been employed by Respondent for a periodof approximately 5 years prior to his discharge, for reasons found by the TrialExaminer and the Board to have been discruninatory, and had advanced in wagesfrom $1.60 per hour to $2.25. I do not, however, find, assuming all the evidenceintroduced by Respondent as to Hetrick's unsatisfactory performance with Barnettin his interim to be true and his discharge justified, that this disqualified him fromthe job to which he was entitled with the Respondent. The conduct of Hetrickduring his interim employment involved no moral turpitude nor any such mis-feasance or malfeasance as to render him unemployable by Respondent.This TrialExaminer, like the General Counsel, has been unable to find any case in which anemployee, discriminatively discharged,was disqualified from reinstatement andbackpay because of a discharge for cause by an interim employer.Recognizing theobligation of an employee who has been discharged in violation of the Act to seekand keep other employment to mitigate the damages, I do not find that a subsequentdischarge by another employer necessarily deprives the employee of his Tight tobackpay.Itmay be that the subsequent employment was not suitable to the dis-criminatee's skills and experience,4 that a mutually agreeable relationship was notestablished with the new employer through no fault of either party, or that factorsother than misconduct sufficient to establish unemployability disturbed the relation-ship.An employer who discharges an employee in violation of the Act mustassume the risks of his action and, short of punitive action, I believe theBoard'sremedial powers should be given full reasonable scope.4.Vacation payI find the record far from clear on the issue of vacation pay which might-bedue Hetrick.The General Counsel asserts that Hetrick was due vacation pay inthe sum of $180 as of May 1, 1963, and an accrual of vacation pay in the sum of$15 per month thereafter. It appears from the record, however, that Hetrickcharged sick leave and other absences against his vacation pay while employed andthere is no affirmative showing that he was entitled to any vacation pay at the timeof his discharge.5Since I would recommend that Hetrick receive full pay until thetime of the hearing and since there is no reason to assume, in view of his record2 Insurance Agents' InternationalUnion, AFL-CIO (ThePrudential Insurance Companyof America),119 NLRB 768, 772, 773.8 See also,Westinghouse Electric Supply Company,95 NLRB 407;Adkins TransferCompany, Ina,109 NLRB 956. Cf.Benton and Company,Inc.,181 NLRB 965;Jack G.Buncher d/b/a The Buncher Company,131 NLRB 1444.tHetrick was employed by Barnett as a driver, not a maintenance man.5Hetrick received $180 vacation pay when discharged in May 1962. LOCAL 271, INT'L BROTHERHOOD ELECTRICAL WORKERS397for absenteeism at both Barnett and Barberton, that he would not have continuedto have charged absences from work to his vacation pay I do not believe he isequitably entitled to this further credit .65.AbsenteeismJames L. Phillips, plant superintendent at I. A. Barnett Co., was called as awitness by Respondent and testified that Hetrick was employed by Barnett fromMay 14, 1962, until March 8, 1963.His gross interim earnings for that period were$2,930.96, a figure not disputed.Phillips also testified that during this employmentHetrick was absent a total of 21 days, days which the Respondent claims should bedisallowed in computing Hetrick's estimated earnings had he been employed atBarberton.However, although Respondent's Exhibit No. 5 supports this estimateof absenteeism, Respondent's Exhibit No. 7, a summary of Hetrick's work recordand the reasons for his discharge by Barnett, indicates only 10 days of absence forwork.In view of this discrepancy I shall accept the General Counsel's allowancefor absenteeism in his computation (2.84 hours per week) as a reasonable estimatein a conjectural situation.Of necessity only a rule of thumb can provide the guideto computation in a situation such as this and the computation suggested by theGeneral Counsel, except for vacation pay, I find essentially equitable.6.Computation of backpayOn the basis of the foregoing I find Hetrick should be made whole for the lossof earnings as follows:Weekly rate(based on 38.25hours)Number of weeksGrossbackpayInterimearningsNetbackpay$86.06--------------9 (1st quarter) ---------------------------------$774.54$647.16$127.3813 (2d quarter) ---------------------------------1,118.78981.88136.9013i-i (3d quarter) ------------------------------1,135.99717.57418.42124't(4tb quarter) -----------------------------1,101.57674.45527.1213 (bth quarter) -------------------------------1,118.7801,118.788 (6th quarter) -------------------------------- .516.360516.36Total--------------------------------2,844.96RECOMMENDED SUPPLEMENTAL ORDERUpon the foregoing findings and conclusions it is recommended that the Boardorder the Respondent, Barberton Plastics Products, Inc., of Barberton, Ohio, itsofficers, agents, successors, and assigns to pay Paul T. Hetrick the sum of $2,844.96with interest at the rate of 6 percent per annum on each of the quarterly sumsfound due above from the end of each calendar quarter.Isis Plumbing & HeatingCo.,138 NLRB 716.6 Of.HillTransportation Company and MacKenzieCoach Linea, Inc.,102NLRB1015, 1023.Local 271, International Brotherhood of ElectricalWorkers,AFL-CIO [The Philco Corporation and/or J & G Electric Co.,Inc.]andBurtW. Stemmons.Case No. 17-CB-363.March 20,1964DECISION AND ORDEROn October 22, 1963, Trial Examiner Sydney S. Asher Jr., issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair labor146 NLRB No. 53.